Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.

Claim Status
Claims 1, 13, and 16 have been amended. Claim 14 has been canceled. Claims 1-13 and 15-17 are currently pending. 

Drawings
The drawings submitted 05/21/2019 have been received and are approved by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (U.S. 20090004558) in view of Mita et al. (U.S. 2005070164).

With respect to claim 1, Miyazaki discloses a secondary battery (10 – batteries) (Fig. 5), comprising: 
an electrode assembly (19 – end plate electrode) (Fig. 11); 
a case (11) for accommodating the electrode assembly (13) (Fig. 7), the case including: 
a bottom (labeled) (Fig. 7 - below), 
a lateral plate (labeled - below) connected to the bottom and extending perpendicularly from the bottom in an upward direction (Fig. 7), and 
a beading part (15 – ring-shaped groove) above the lateral plate (labeled) (Fig. 7 – below); 
a cap assembly (12 – sealing cap) which is coupled to an upper part of the case (11) so as to seal the case, and has a terminal part (13 – protruding electrode) (Fig. 6); and 
a conductive cover (20 – connecting hardware) which is coupled to the upper part of the case (11) and fixed to the lateral plate of the case (Fig. 7), the conductive cover (20) including: 
a flat part (22 – second welding section) covering the upper part of the case (Fig. 9), and
an extending part (23 – welding terminals) extending downwardly from the flat part (21) (Fig. 9), the extending part (23) covering laterally the beading part (15) while being laterally spaced apart from the beading part (Fig. 6).
Miyazaki does not disclose a coupling part protruding inwardly from the extending part, an entirety of the coupling part protruding inwardly relative to the extending part and contacting the lateral plate of the case under the beading part.
Mita discloses a secondary battery with cap assembly (24) and conductive cover (18) (Fig. 8) and teaches that the conductive cover (18) hasa coupling part (20 – insulating ring) protruding inwardly from the extending part (18a) (Fig. 10), an entirety of the coupling part (20) protruding inwardly relative to the extending part (18a) and contacting the lateral plate (13) of the case. Mita further teaches that the coupling part (20) are sandwiched between neighboring cells to help maintain an interval between the cells ([0047]).
It would have been obvious to one having ordinary skill in the art to include the coupling part taught by Mita to the secondary battery disclosed by Miyazaki in order to maintain an interval between the neighboring cells. 

    PNG
    media_image1.png
    256
    402
    media_image1.png
    Greyscale

With respect to claim 2, Miyazaki discloses the flat part (22) of the conductive cover (20) has a flat shape (Fig. 9), and the extending part (23) of the conductive cover (20) extends continuously along a circumference of the terminal part (21).
Miyazaki does not disclose that the extending part extends between facing sides of adjacent portions of the coupling part.
Mita discloses a conductive cover (18) and teaches that the extending part (18a) extends between facing sides of adjacent portions of the coupling part (20) (Fig. 10). Mita teaches that the location of the coupling part (20) on the extending part (18a) allows for effective secure connection while suppressing resistance ([0076]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to ensure the extending part of Miyazaki extends between facing sides of adjacent portions of the coupling part as taught by Mita to ensure a secure connection between batteries while limiting electric resistance. 

With respect to claim 3, Miyazaki discloses a hole (24) exposing the terminal part (13) to the outside is in the flat part (22) (Fig. 6 and 8).

With respect to claim 4, Miyazaki discloses the hole (24) has a larger diameter than the terminal part (13) (Fig. 6).

With respect to claim 5, Miyazaki does not disclose a coupling part, nor that the coupling part includes: a first region contacting the lateral plate of the case, and second regions positioned at opposite sides of the first region along a circumference of the terminal part, the second regions connecting the first region to the extending part.

Mita discloses a coupling part (20/27) and teaches that the coupling part includes a first region (labeled) contacting the lateral plate of the case (13) (Fig. 10 – below), and second regions (labeled) positioned at opposite sides of the first region (labeled) along a circumference of the terminal part (16) (Fig. 8 and 10), the second regions (labeled) connecting the first region  (labeled) to the extending part (18a) (Fig. 10 - below). Mita further teaches that this shape allows for the outside of the case (13) to be fitted and secured within the coupling part ([0047]). 

    PNG
    media_image2.png
    265
    457
    media_image2.png
    Greyscale
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use the shape of the coupling part taught by Mita in the secondary battery disclosed by Miyazaki in order to ensure the outside of the case was able to be fitted and secured within the conductive cover using the coupling part. 

With respect to claim 9, Miyazaki discloses an insulation member (30 – insulating cap_ positioned between the case (11) and the flat part (22) and having a hole exposing the terminal part (13) (Fig. 9). 

With respect to claims 11, 12, 16, and 17, Miyzaki discloses an extending part, but not a coupling part and therefore does not disclose anything about their positional relationship. 
Mita discloses an extending part (18a) and a coupling part (20) and teaches that (I) in a cross-sectional view, the extending part (18a) is parallel to the coupling part (20) (Fig. 10), the coupling part (20) being horizontally offset relative to the extending part (18a) (Fig. 10), (II) in the cross-sectional view, the extending part (18a) and the coupling part (20) have a non-overlapping relationship in a vertical direction (Fig. 10), (III) in a cross-sectional view, the first region (labeled) of the coupling part (20) is parallel with the extending part (18a) and flash flush against the lateral plate (13) (Fig. 10), and each of the second regions (labeled) extends from the first region (labeled) to the extending part (18a) at an oblique angle relative to the first region (labeled) (Fig. 10), and (IV) the first region (labeled) with the second regions (labeled) defines a concave protrusion protruding inwardly relative to the extending part (18a) (Fig. 10). Mita further teaches that this shape allows for the outside of the case (13) to be fitted and secured within the coupling part ([0047]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to use the shape of the coupling part taught by Mita in the secondary battery disclosed by Miyazaki in order to ensure the outside of the case was able to be fitted and secured within the conductive cover using the coupling part. Since the instant disclosure is absent of persuasive evidence of the contrary, the change of shape is merely a matter of choice which a person of ordinary skill in the art would have found obvious (MPEP 2144.04 IV.B.)

With respect to claim 13, Miyakazi does not discloses an outer diameter of the lateral plate where it contacts the coupling part, is smaller than an outer diameter of the upper part of the case, where it contacts the extending part.
However, once Miyazaki has been modified to include the coupling parts (20) of Mita, it would have been obvious to one having ordinary skill in the art to change the shape of the lateral plates so that the diameter of the lower portion of the plate is smaller so that it can be merged into the conductive cap and fit snuggly against the coupling portions (20). 

With respect to claim 15, Miyazaki discloses the extending part (23) of the conductive cover (20) continuously covers a lateral side of the cap assembly (12) and an upper portion of the lateral plate (labeled) without openings therein (Fig. 6).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. in view of Mita et al. applied to claims 1 and 2, and further in view of Maguire (U.S. 20110177376).

With respect to claims 6 and 7, modified Miyazaki discloses a secondary battery with a conductive cover (20), but does not disclose the presence if an electrode tab included on the conductive cover that includes either a bent portion of the flat part of a bent portion of the extending part of the conductive cover. 
Maguire discloses a conductive interconnector for a battery assembly ([abstract]) and teaches that the conductive cover (30 – interconnector) has electrode tabs (56) that include a bent portion of the extending part of the conductive cover (30) ([0049]). Maguire also teaches that a second set of tabs can be formed on the first set ([0008]), in which case the second set of tabs would be in essentially the same position as if the tabs were formed on the flat part of the conductive cover. Therefore the location of the formation of the electrode tabs on the conductive cover is merely a design choice. Maguire further teaches that the tabs and the cover serve to prevent an electrical short in the event that the neighboring batteries are jostled ([abstract]). 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include the electrode tabs taught by Maguire on the flat or extended parts of the conductive cover disclosed by modified Miyazaki in order to ensure an electrical short between neighboring batteries can be prevented. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al in view of Mita et al. as applied to claims 1-2, and further in view Iwaizono (U.S. 6524739)

With respect to claim 8, modified Miyazaki discloses the electrode assembly includes a first electrode (not illustrated) and a second electrode (not illustrated) with a separator ([0042]), but does not disclose the terminal part is electrically connected to the first electrode, and the conductive cover is electrically connected to the second electrode.
Iwaizono discloses a conductive cover (20) over a terminal part (16) and teaches in Fig. 6 (below) the cover (20) has a hole (20d – open portion) with a larger diameter than the terminal part (16) and  exposes the terminal part (16) to the outside is in the flat part (Col 14-15, L 64-67 and 1-2). Iwaizono further teaches that the hole (20d) allows the terminal part (16) to be exposed to the outside (Col. 14-15 and L 64-67 and 1-2).
It would have been obvious to one having ordinary skill in the art to use the conductive cover with a hole as taught by Iwaizono on the cap assembly disclosed by modified Miyazaki in order for the terminal to be exposed outside the case.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al in view of Mita et al. as applied to claims 1-2, and further in view of Lee (U.S. 8722217)

With respect to claim 10, modified Miyazaki discloses a secondary battery with a an insulation member (30), but does not disclose that the insulation member includes adhesive tape. 
Lee discloses a battery pack including a case and a protective circuit module ([abstract]), and teaches of an insulation member (120 – first insulating tape) that is positioned between the case (111) and the flat part of the conductive cover (130 – protective circuit module) which includes insulating adhesive tape (Col 3, L 59-61). Lee further discloses that the insulation member prevents an electrical short circuit between the case and the conductive cover. (Col 3, L 59-61).
It would have been obvious for one having ordinary skill at the time that the application was filed to include an insulation member including insulation tape in between the case and the flat part of the conductive cover as taught by Lee in the secondary battery disclosed by modified Miyazaki in order to prevent shorts circuits within the battery. 

Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New pieces of art Miyazaki et al and Mita et al. were found by the examiner to read on the newly added limitations of claim 1 and its dependent claims. A detailed rejection can be found above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727